DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 3/6/2021 is acknowledged.
Claims 5-11, 14, 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/6/2021.
Currently claims 1-4, 12, 13, 15 are elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby et al. US 9,444,428 in view of Kim et al. US 2018/0130761.
1.	Ruby discloses a resonator device (Fig. 2 item 200), a heat dissipation member (214) bonded to the resonator device, wherein a cavity (206) is provided in the resonator device, and the cavity is formed between a resonance portion (204) of the 
	Ruby does not disclose a semiconductor package comprising a main substrate; a wiring portion connected to the resonator device; an electrical connection structure connected to the wiring portion and the main substrate; an encapsulant encapsulating the resonator device and the electrical connection structure.
	Kim discloses a semiconductor package (Fig. 1, etc.) comprising a main substrate (e.g. L3, or the not shown substrate/layer that terminal 60 would connected therewith); an electronic element (1; for the combination purpose, it is the resonator device); a wiring portion (15, 48a, 48b, 48) connected to the electronic element; an electrical connection structure (the vias in L1, 48) connected to the wiring portion and the main substrate; an encapsulant (L1, 49a) encapsulating the electronic element and the electrical connection structure.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have implemented the resonator device of Ruby into the package of Kim.  The modification would have been obvious because Kim provides a package wherein electronic element such as resonator device may be implemented therein (Kim: Fig. 1; abstract, [0054]).
2.	The semiconductor package of claim 1, wherein the heat dissipating member is mounted on the resonator device (Ruby: Fig. 2, item 214 is mounted to the resonator structure 200).

4.	The semiconductor package of claim 3, wherein the resonance portion (Ruby: item 204) is mounted on the resonator device substrate (201).
Claims 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby et al. US 9,444,428 in view of Kim et al. US 2018/0130761 and EID et al. US 2020/0235716.
12.	The combination discloses the invention as discussed above, but does not disclose one of the main substrate and the wiring portion is provided with an inductor pattern that is connected to the resonator device.
	EID discloses a semiconductor (Fig. 1) comprising a resonator (106), and a main substrate (104) with an inductor pattern (180) that is connected to the resonator device ([0041]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have inductor pattern in one of the main substrate and the wiring portion that is connected to the resonator device.  The modification would have been obvious because inductors (or other passive elements) are generally used in circuitry with the resonators (e.g. EID: Figs. 14, 15) and that the inductors in the main substrate or wiring portion provided a way of implementation of the inductor in the semiconductor as taught by EID (Fig. 1, [0041]).

	EID discloses a semiconductor (Fig. 1) comprising a resonator (106), and an inductor device (180) connected to a main substrate (104).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have an inductor device connected to one of the main substrate and the wiring portion.  The modification would have been obvious because inductors (or other passive elements) are generally used in circuitry with the resonators (e.g. EID: Figs. 14, 15) and that the inductor device in the main substrate or wiring portion provided a way of implementation of the inductor device in the semiconductor as taught by EID (Fig. 1, [0041]).
15.	Ruby discloses a resonator device (Fig. 2 item 200), a heat dissipation member (214) bonded to the resonator device and mounted on the resonator device (200), wherein the resonator device comprises a resonator device substrate (201), a resonance portion (204) mounted on the resonator device substrate, and a cap (202) that forms an internal space (203) together with the resonator device substrate; a cavity (206) is formed between the resonance portion and the resonator device substrate.
	Ruby does not disclose a semiconductor package comprising a main substrate; a wiring member disposed on one surface of the resonator device to be connected to the resonator device; an electrical connection structure connected to the wiring member; an encapsulant encapsulating the resonator device and the electrical connection structure; and an inductor pattern is embedded in the cap.
	Kim discloses a semiconductor package (Fig. 1, etc.) comprising a main substrate (e.g. L3, or the not shown substrate/layer that terminal 60 would connected therewith); an electronic element (1; for the combination purpose, it is the resonator device); a wiring portion (15, 48a, 48b, 48) connected to the electronic element; an electrical connection structure (the vias in L1, 48) connected to the wiring portion and the main substrate; an encapsulant (L1, 49a) encapsulating the electronic element and the electrical connection structure.
	EID discloses semiconductor (Fig. 8) including a resonator (106) with a cap (809) having inductor embedded therein ([0056]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have implemented the resonator device of Ruby into the package of Kim and inductor embedded into the cap.  The modification would have been obvious because Kim provides a package wherein electronic element such as resonator device may be implemented therein (Kim: Fig. 1; abstract, [0054]); and that inductors (or other passive elements) are generally used in circuitry with the resonators (e.g. EID: Figs. 14, 15) and that the embedded inductors in the cap provided a way of implementation of the inductor in the semiconductor as taught by EID (Fig. 8, [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843             

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843